Exhibit 10.2
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of July __, 2009, by
and among China Eco-Hospitality Operations, Inc., a Delaware corporation (the
“Company”), with an address at Room 405, 4/F.,  Wing Ming Industrial Centre, 15
Cheung Yue Street, Cheung Sha Wan, Kowloon, Hong Kong, and the subscribers
identified on the signature page hereto (each a “Subscriber” and collectively
“Subscribers”) (each agreement with a Subscriber being deemed a separate and
independent agreement between the Company and such Subscriber, except that each
Subscriber acknowledges and consents to the rights granted to each other
Subscriber each, an “Other Subscriber” under such agreement and the Transaction
Documents, as defined in Section 5(c) of this Agreement, referred to therein).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), and Regulation S (“Regulation S”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase up to  $1,000,000 (the
“Maximum Offering”) of the Company's common stock, $0.00001 par value (the
“Common Stock”), at the offering price of $1.50 per share (the “Offering
Price”), with a minimum subscription of 100 shares, equivalent to $150.00 (the
“Minimum Offering”). The purchase price to be paid by each Subscriber, as
identified on the signature page to this Agreement, is referred to as the
“Purchase Price” and the shares being purchased by and issued to such
Subscriber, as identified on the signature page to this Agreement, are referred
to as the “Purchased Shares.”


WHEREAS, subsequent to the closing of the Offering, the Company intends to enter
into a share exchange transaction with Glorious Pie Limited, Inc., a BVI company
(“Glorious Pie”), pursuant to which the Company will become the holding company
of Glorious Pie (the “Share Exchange Transaction”).


WHEREAS, the aggregate proceeds of the Offering contemplated hereby shall be
held in escrow (the “Escrow”) pending the closing of the transactions
contemplated by this Agreement, pursuant to the foreign escrow agreement entered
into by and among ____ as of the date hereof (the “Foreign Escrow Agreement”)
and attached hereto as Exhibit A.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:


1. Closing Date. The closing of the Offering (the “Closing”) shall occur
simultaneously with the consummation of the Share Exchange Transaction and in no
event shall the Closing be later than September 1, 2009 (the “Closing Date”),
unless extended by the Company and Glorious Pie, with written consent, for up to
an additional 60 day period.
 
 
1

--------------------------------------------------------------------------------



 
2.           Closing.


(a)           Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, each Subscriber, in the amounts set
forth on the signature page hereto, shall purchase and the Company shall sell to
each such Subscriber the Purchased Shares in the amount set forth on the
signature page hereto.


           (b)           The occurrence of the Closing is expressly contingent
on


(i)  
the simultaneous closing of the Share Exchange Transaction on or before the
Closing Date, unless extended by the Company and Glorious Pie, with written
consent, for up to an additional 60 days;



(ii)  
payment by the Subscriber of the Subscriber’s Purchase Price, which payment
shall made in immediately available funds to the escrow account maintained at
_____ by the Escrow Agent, in accordance with the following instruction, and to
be held in Escrow pending the Closing;

 
(iii)  
the delivery by the Subscriber of the executed power of attorney as attached
hereto in Exhibit B;



(iv)  
the truth and accuracy, on the Closing Date of the representations and
warranties of the Company and Subscriber contained in this Agreement;



(v)  
the continued compliance with the covenants of the Company set forth in this
Agreement through such date,



(vi)  
the non-occurrence prior to that date of any event that with the passage of time
or the giving of notice could become an Event of Default, as defined in Section
7 hereof or other default by the Company of its obligations and undertakings
contained in this Agreement,



(vii)  
the delivery by the Company on the Closing Date of a certificate signed by its
chief executive officer or chief financial officer (1) representing the truth
and accuracy of all the representations and warranties made by the Company
contained in this Agreement, as of the Closing Date, as if such representations
and warranties were made and given on such date, except for changes that will
not have alone, or in any combination in the aggregate, a Material Adverse
Effect (as defined in Section 5(a) of this Agreement), (2) certifying that the
information contained in the schedules and exhibits hereto is substantially
accurate as of the Closing Date, except for changes that do not constitute a
Material Adverse Effect, (3) adopting and renewing the covenants and
representations set forth in this Agreement in relation to the Closing Date and
the Purchased Shares, and (4) certifying that no Event of Default has occurred,
and

 
 
2

--------------------------------------------------------------------------------



 
3. Acceptance of Subscription. The Minimum Subscription of this Offering is 100
shares, equal to $150.00 in aggregate. However, the Company reserves the right
to accept or reject any subscription, in whole or in part, and any subscription
that is not accepted will be returned without interest.


4.           Subscriber's Representations and Warranties.  Each Subscriber, for
himself, herself or itself (but not with respect to any other Subscriber),
hereby represents and warrants to, and agrees with the Company that:


(a)           Organization and Standing of the Subscriber. If the Subscriber is
an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.


(b)           Authorization and Power.  The Subscriber has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Purchased Shares. The execution, delivery and performance of this Agreement by
the Subscriber and, if the Subscriber is an entity, the consummation by the
Subscriber of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of the Subscriber’s charter documents or bylaws or other
organizational documents, each as currently in effect, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Subscriber). The Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Purchased Shares in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.
 
 
3

--------------------------------------------------------------------------------


 
(d)           Information on Company.  The Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to all of the Company’s
periodic and current reports filed with the Commission (hereinafter referred to
as the “Reports”). In addition, the Subscriber has received in writing from the
Company such other information concerning its operations, financial condition
and other matters as the Subscriber has requested in writing (such other
information is collectively, the “Other Written Information”), and considered
all factors the Subscriber deems material in deciding on the advisability of
investing in the Securities.
 
(e)           Information on Subscriber. The Subscriber understands that the
investment offered hereunder has not been registered under the 1933 Act and the
Subscriber further understands that the Subscriber is purchasing the Purchased
Shares without being furnished any offering literature or prospectus. The
Subscriber is acquiring the Purchased Shares for their own account, for
investment purposes only, and not with a view towards resale or distribution.


(i)  
The Subscriber is not a "US Person" which is defined below:



a.  
Any natural person resident in the United States;

b.  
Any partnership or corporation organized or incorporated under the laws of the
United States;

c.  
Any estate of which any executor or administrator is a US person;

d.  
Any trust of which any trustee is a US person;

e.  
Any agency or branch of a foreign entity located in the United States;

f.  
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a US person;

g.  
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

h.  
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a US person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act) who are not natural
persons, estates or trusts.

 
 
4

--------------------------------------------------------------------------------


 
"United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia.


(ii)  
The Subscriber (i) as of the execution date of this Agreement is not located
within the United States, and (ii) is not purchasing the Purchased Shares for
the benefit of any US Person.



(iii)  
The Subscriber will not resell the Purchased Shares except in accordance with
the provisions of Regulation S (Rule 901 through 905 and Preliminary Notes
thereto), pursuant to a registration under the 1933 Act, or pursuant to an
available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the 1933
Act.



(iv)  
The Subscriber will not engage in hedging transactions with regard to Securities
of the  Company prior to the expiration of the distribution compliance period
specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the 1933 Act; and as
applicable, shall include statements to the effect that the securities have not
been registered under the 1933 Act and may not be offered or sold in the United
States or to U.S. persons (other than distributors) unless the securities are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.



(f)           Purchase of Purchased Shares.  On the Closing Date, the Subscriber
will purchase the Purchased Shares as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof, but Subscriber does not agree to
hold the Purchased Shares for any minimum amount of time.


(g)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Purchased Shares have not been registered under the 1933 Act or
any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the 1933 Act (based in part
on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  Notwithstanding anything
to the contrary contained in this Agreement, such Subscriber may transfer
(without restriction and without the need for an opinion of counsel) the
Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D or a non-US Person
under Regulation S and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. For purposes of this definition, “control” means the power to
direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
 
5

--------------------------------------------------------------------------------



 
(h)           Legends on Purchased Shares. The Purchased Shares shall bear the
following or similar legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CHINA ECO-HOSPITALITY
OPERATIONS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


(i)           Communication of Offer. The offer to sell the Purchased Shares was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(j)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.


(k)           No Governmental Review.  The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Purchased Shares or the
suitability of the investment in the Purchased Shares, nor have such authorities
passed upon or endorsed the merits of the offering of the Purchased Shares.


(l)           Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.
 
 
6

--------------------------------------------------------------------------------



 
(m)           Survival.  The foregoing representations and warranties shall
survive until three (3) years after the Closing Date.


(n)           Residency.    The Subscriber is a resident of the jurisdiction set
forth immediately below the Subscriber’s name on the signature pages hereto.


(l)           Acknowledgement of Risk. The Subscriber agrees, acknowledges and
understands that its investment in the Purchased Shares involves a significant
degree of risk, including, without limitation that: (a) the Company has limited
operating history and requires substantial funds in addition to the proceeds
from the sale of the Purchased Shares; (b) an investment in the Company is
highlight speculative and only subscribers who can afford the loss of their
entire investment should consider investing in the Company and the Purchased
Shares; (c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Purchased Shares is extremely limited. The Subscriber
agrees, acknowledges and understands such risks.


5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:


(a) Due Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole.


(b) Subsidiaries. As of the date hereof, the Company does not have any
subsidiaries. For purposes of this Agreement, “Subsidiary” means, with respect
to any entity at any date, any corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity) of which more than 50% of (i) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (ii)
in the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (iii) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity.
 
 
7

--------------------------------------------------------------------------------



 
(c)           Authority; Enforceability.  This Agreement, the Foreign Escrow
Agreement and any other agreements delivered together with this Agreement or in
connection herewith (collectively, the “Transaction Documents”) have been duly
authorized, executed and delivered by the Company are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.


(d)           No Additional Issuances.  Other than this Agreement with other
Subscribers, there are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock or other equity securities and, no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of any shares of Common Stock or other equity securities of the
Company.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, nor the Company’s shareholders is required
for the execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.


(f)           No Violation or Conflict.  Assuming the representations and
warranties of each of the Subscribers in Section 3 are true and correct, neither
the issuance and sale of the Purchased Shares nor the performance of the
Company’s obligations under this Agreement and all other Transaction Documents
entered into by the Company relating thereto or contemplated thereby will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default in any material respect)
of a material nature under (A) the articles or certificate of incorporation,
charter or bylaws of the Company, each as currently in effect, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or over the properties or assets of the Company or
any of its Affiliates, (C) the terms of any bond, debenture, or any other
evidence of indebtedness, or any agreement, stock option or other similar plan,
indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject, or (D) the terms of any “lock-up” or similar
provision of any underwriting or similar agreement to which the Company, or any
of its Affiliates is a party except the violation, conflict, breach, or default
of which would not have a Material Adverse Effect; or
 
 
8

--------------------------------------------------------------------------------



 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Shares or any of the assets of the Company or any
of its Affiliates, except as contemplated herein; or


(iii)            result in the activation of any anti-dilution rights or a reset
or re-pricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or


(v) result in the activation of any piggy-back registration rights of any person
or entity holding securities or debt of the Company or having the right to
receive securities of the Company.


(g)           The Purchased Shares.  Upon their issuance, the Purchased Shares
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws; (ii) have been, or will be, duly and
validly authorized and on the date of issuance of the Purchased Shares will be
duly and validly issued, fully paid and non-assessable or if registered pursuant
to the 1933 Act, and resold pursuant to an effective registration statement will
be free trading and unrestricted; (iii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company; (iv) will not subject the holders thereof to personal
liability by reason of being such holders, provided the Subscriber’s
representations herein are true and accurate; and (v) provided the Subscriber’s
representations herein are true and accurate, will have been issued in reliance
upon an exemption from the registration requirements of and will not result in a
violation of Section 5 under the 1933 Act.


(h)            Litigation.  There is no pending or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under the Transaction Documents. There is no pending, or, to the
knowledge of the Company, basis for any, action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.


(i)            Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates and all the information required to be disclosed
therein. Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports
including the financial statements therein, do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made.
 
 
9

--------------------------------------------------------------------------------



 
(j)           Stop Transfer.  The Company will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Purchased
Shares, except as may be required by any applicable federal or state securities
laws (and, if so required, unless contemporaneous notice of such instruction is
given to the Subscriber).


(k)            Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.


(l)           Not an Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the Purchased
Shares pursuant to this Agreement to be integrated with prior offerings by the
Company for purposes of the 1933 Act or any applicable stockholder approval
provisions. Nor will the Company or any of its Affiliates take any action or
steps that would cause the offer or issuance of the Purchased Shares to be
integrated with other offerings which would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder. The Company will not conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Purchased Shares, which would impair the exemptions relied upon in this Offering
or the Company’s ability to timely comply with its obligations hereunder.


(m)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and Other Written Information, other than those
incurred in the ordinary course of the Company’s businesses since the Latest
Financial Date and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


(n)           No Undisclosed Events or Circumstances.  Since the Latest
Financial Date, no event or circumstance has occurred or exists with respect to
the Company or its businesses, properties, operations or financial condition,
that, under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Reports.
 
 
10

--------------------------------------------------------------------------------



 
(o)           Capitalization.  As of the date of this Agreement, the Company is
authorized to issue an aggregate of 600,000,000 shares of capital stock, of
which 500,000,000 shares are Common Stock, par value $0.00001 per share, and
100,000,000 shares of preferred stock, par value $0.00001 per share (the
“Preferred Stock”). As of the date hereof, 100,000 shares of Common Stock and
zero shares of Preferred Stock are issued and outstanding. Except for this
Agreement with other Subscribers, there are no options, warrants, or rights to
subscribe to, securities, rights or obligations convertible into or exchangeable
for or giving any right to subscribe for any shares of capital stock of the
Company. All of the outstanding shares of Common Stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable.


(p)           Dilution. The Company’s executive officers and directors
understand the nature of the Purchased Shares being sold hereby and recognize
that the issuance of the Purchased Shares will have a potential dilutive effect
on the equity holdings of other holders of the Company’s equity or rights to
receive equity of the Company. The board of directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Purchased Shares is in the best interests of the Company.


(q)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements since the inception of the Company.


(r)           Investment Company.  Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(s)           Absence of Certain Company Control Person Actions or Events.  The
term “Company Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act. To the Company’s
knowledge, none of the following has occurred during the past five (5) years
with respect to a Company Control Person:




 
(i)
A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 
 
11

--------------------------------------------------------------------------------



 
 
(ii)
Such Company Control Person was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses);



 
(iii)
Such Company Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining him from, or otherwise
limiting, the following activities:



(A)           acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;
 
(B)           engaging in any type of business practice; or


(C)           engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;


 
(iv)
Such Company Control Person was the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or



 
(v)
Such Company Control Person was found by a court of competent jurisdiction in a
civil action or by the CFTC or Commission to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
Commission has not been subsequently reversed, suspended, or vacated.

 
(t)           Company Successor.  All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described
herein shall relate, apply and refer to the Company and its successors.


(u)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
 
 
12

--------------------------------------------------------------------------------



 
(v)           Survival.  The foregoing representations and warranties shall
survive until three (3) years after the Closing Date.


6.           Regulation S Offering.   The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and Regulation S promulgated thereunder. On the Closing Date, the Company
will provide an opinion reasonably acceptable to Subscriber from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Purchased
Shares and other matters reasonably requested by Subscribers.


7.           Events of Default.  The occurrence of any of the following events
is an event of default under this Agreement (each, an “Event of Default”):


(a)           Breach of Covenant.  The Company breaches any material covenant or
other term or condition of any Transaction Document in any material respect;
provided, however, that if such breach is capable of being cured, such breach
continues for a period of ten business days after written notice to the Company
from the Subscriber.


(b)           Breach of Representations and Warranties.  Any material
representation or warranty of the Company made herein in any Transaction
Document or in connection therewith shall be false or misleading in any material
respect as of the date made or as of the Closing Date.


(c)           Receiver or Trustee.  The Company or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


(d)           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Company or any of its property or other assets
for more than $100,000.00, and shall remain unvacated, unbonded or unstayed for
a period of forty-five (45) days.


(e)           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company, and if instituted
against, is not dismissed within 45 days of initiation.


(g)           Non-Payment.  A default by the Company under any one or more
obligations in an aggregate monetary amount in excess of $500,000 for more than
ten days after the due date.
 
 
13

--------------------------------------------------------------------------------



 
(h)           Cross Default.  A default by the Company of a material term,
covenant, warranty or undertaking of any other agreement to which the Company is
a party, or the occurrence of a material event of default under any such other
agreement which is not cured after any required notice and/or cure period.


8.           Finder/Escrow Fees.


(a)           Finder.  Each of the Company on the one hand, and each Subscriber
(for such Subscriber only) on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions. The Company represents that there are no parties entitled to
receive fees, commissions, or similar payments in connection with the Offering.


(b)           Escrow Fees.  The Company shall pay to ______,  (“Escrow Agent”),
a fee of $___________ (“Escrow Fees”) as reimbursement for services rendered in
connection with the management of the Escrow. The Escrow Fees will be paid on
the Closing Date and will be paid out of funds held pursuant to the Escrow
Agreement.


9.           Covenants of the Company.  The Company covenants and agrees with
each Subscriber as follows:


(a)           Release of the Purchased Shares. In the event the Share Exchange
Transaction is not consummated on or before the Closing Date, the aggregate
purchase price in the Escrow shall be released and the Escrow Agent shall
deliver to each Subscriber the Purchase Price paid by each such Subscriber
within ten (10) business days after it is determined that the Share Exchange
Transaction will not be consummated.


(b)           Stop Orders.  The Company will advise each Subscriber, within two
hours after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.


(c)           Use of Proceeds.  The Subscriber acknowledges and understands that
the proceeds are being used for the working capital of the Company and for the
payment of the professional fees by the Company in connection with the Share
Exchange Transaction and the Offering, and that the Company will need additional
financing in order to fund future development and expansion of its business. The
Company cannot be certain that it will be able to obtain additional funding in
the future either on terms and conditions acceptable to the Company or under any
circumstances. Each Subscriber should expect to be subject to significant equity
dilution in the event the Company obtains additional financings in the future.
 
 
14

--------------------------------------------------------------------------------



 
(g)           Taxes.  From the date of this Agreement and until the date which
is two (2) years after the Closing Date, the Company will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company; provided, however, that any such
tax, assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefore.


(h)           Books and Records.  From the date of this Agreement and until the
date which is two (2) years after the Closing Date, the Company will keep true
records and books of account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and affairs in
accordance with generally accepted accounting principles applied on a consistent
basis.


(i)           Governmental Authorities.  From the date of this Agreement and
until the date which is two (2) years after the Closing Date, the Company shall
duly observe and conform in all material respects to all valid requirements of
governmental authorities relating to the conduct of its business or to its
properties or assets.


(j)           Intellectual Property.  From the date of this Agreement and until
the date which is two (2) years after the Closing Date, the Company shall
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use intellectual property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business, unless it is sold for value.


(k)           Properties.  From the date of this Agreement and until the date
which is two (2) years after the Closing Date, the Company will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a Material Adverse Effect.


(n)           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Subscriber
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto in each
instance such Subscriber shall have agreed in writing to receive such
information. The Company understands and confirms that each Subscriber shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
 
15

--------------------------------------------------------------------------------



 
10.           Covenants of the Company and Subscriber Regarding Indemnification.


(a)           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Subscribers, the Subscribers' officers,
directors, agents, Affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscriber or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any warranty by Company
in this Agreement or in any Exhibits or Schedules attached hereto, or (ii) after
any applicable notice and/or cure periods, any breach or default in performance
by the Company of any material covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscriber relating hereto.  Any or all of the foregoing are deemed Events of
Default.


(b)           Subscriber Indemnification.  Each Subscriber agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company's
officers, directors, agents, Affiliates, control persons against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Company or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by such Subscriber of any covenant or undertaking to be
performed by such Subscriber hereunder, or any other agreement entered into by
the Company and Subscribers, relating hereto.


(c) Limitation on Subscriber Indemnification.  In no event shall the liability
of any Subscriber or permitted successor hereunder or under any Transaction
Document or other agreement delivered in connection herewith be greater in
amount than the dollar amount of the net proceeds actually received by such
Subscriber upon the sale of the Purchased Shares.


11.           Registration Rights. The Subscribers shall be entitled to
“piggy-back” registration rights on all registrations of the Company subject to
customary exceptions and subject to the right of the Company and its
underwriters to reduce the number of shares proposed to be registered pro rata
in view of market conditions.


12.           Miscellaneous.
 
(a) Governing Law; Jurisdiction.  This Agreement will be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflict of laws.  The parties hereto hereby submit to the
exclusive jurisdiction of the United States federal and state courts located in
the State of Delaware with respect to any dispute arising under this Agreement
or the transactions contemplated hereby or thereby.
 
 
16

--------------------------------------------------------------------------------


 
(b) Counterparts; Signatures by Facsimile.  This Agreement may be executed in
two or more counterparts, all of which are considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other parties.  This Agreement, once executed by a party, may
be delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
 
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.
 
 
(d)           Severability.  If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform to such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law will not
affect the validity or enforceability of any other provision hereof.


(e)            Entire Agreement; Amendments.  This Agreement (including all
schedules and exhibits hereto) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  Except as set forth herein, no provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
(f)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) and will be effective five days after being placed
in the mail, if mailed by regular United States mail, or upon receipt, if
delivered personally, or by courier (including a recognized overnight delivery
service), in each case addressed to a party.  The addresses for such
communications are:


If to the Company:              China Eco-Hospitality Operations, Inc.
Room 405, 4/F., Wing Ming Industrial Centre
15 Cheung Yue Street, Chueng Sha Wan
Kowloon, Hong Kong
Tel.: (852) 6121-8865


With a copy (which shall not constitute notice) to:


Anslow & Jaclin, LLP
195 Route 9 South
Manalapan, NJ 07726
Attn:  Richard I. Anslow, Esq.
Tel.:  732-409-1212
Fax:  732-577-1188
 
 
17

--------------------------------------------------------------------------------



 
If to the Escrow Agent:                                                      



 
If to the Subscriber:
To the address set forth immediately below the

 
Subscriber’s name on the signature pages hereto.



(g)           Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Subscriber and the Subscriber may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company.  Notwithstanding the foregoing, the Subscriber may
assign all or part of its rights and obligations hereunder to any of its
“affiliates,” as that term is defined under the Securities Act, without the
consent of the Company so long as the affiliate is an accredited investor
(within the meaning of Regulation D) and agrees in writing to be bound by this
Agreement.  This provision does not limit the Subscriber’s right to transfer the
Bridge Securities pursuant to the terms of this Agreement or to assign the
Subscriber’s rights hereunder to any such transferee pursuant to the terms of
this Agreement.
 
(h)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
 
(i)           Further Assurances.  Each party will do and perform, or cause to
be done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
(j)           No Strict Construction.  The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
(k)           Acceptance.  Upon the execution and delivery of this Agreement by
the Subscriber, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of the Purchased Shares as herein
provided, subject to acceptance by the Company; subject, however, to the right
hereby reserved to the Company to enter into the same agreements with other
Subscribers and to add and/or delete other persons as Subscribers.
 
(l)           Waiver.  It is agreed that a waiver by either party of a breach of
any provision of this Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same party.
 
 
18

--------------------------------------------------------------------------------


 
 
(m)           Public Statements.  The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
(n)           Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














19

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each the
undersigned represents that the foregoing statements made by it above are true
and correct and that it has caused this Agreement to be duly executed on its
behalf (if an entity, by one of its officers thereunto duly authorized) as of
the date first above written.
 
NO. OF SHARES
 
 
PURCHASE PRICE
 
 

 
SUBSCRIBER:
 
 
 
 
Address
 
Printed Name of Subscriber
 
         
Telephone No. ___________________
 
By:
Telecopier No. ___________________
 
(Signature of Authorized Person)
         
 
 
 
Printed Name and Title
Jurisdiction of Incorporation,
   
Organization or Citizenship
   
Tax ID No. _______________
   

 
 
If the above Notice Address is not the Residence (for individual Subscriber) or
Principal Place of Business (for Subscriber which is not an individual), such
Residence or Principal Place of Business is:
_____________________________
_____________________________
_____________________________


COMPANY:


China Eco-Hospitality Operations, Inc.
a Delaware Corporation


By: _________________________________
(Signature of Authorized Person)
Wong Wa Kei Anthony, President_________
Printed Name and Title





--------------------------------------------------------------------------------




EXHIBIT A


FOREIGN ESCROW AGREEMENT


 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT B


POWER OF ATTORNEY




I, the undersigned, does hereby confer full power of attorney on Messrs. Matthew
Tai and Wong Wa Kei Anthony as true and lawful attorneys-in-fact for me and in
my name, place and stead, and on my behalf, and for my use and benefit, to
negotiate and enter into a definitive agreement by and among Glorious Pie
Limited, a BVI company, China Eco-Hospitality Operations, Inc., a Delaware
company, the shareholders of Glorious Pie Limited, the consultant of Glorious
Pie Limited, and the Subscribers to the Offering regarding the Share Exchange
Transaction as described in this Subscription Agreement.








        By: ___________________
         Name:
         Date:

